Order filed June 2, 2016




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-16-00341-CV
                                     ____________

            IN THE INTEREST OF A.G. AND A.F.G., CHILDREN


                     On Appeal from the 312th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-01065

                                     ORDER
      The notice of appeal in this case was filed April 22, 2016. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.

      Appellant, Jaime Guevara, is ordered to pay the filing fee in the amount of
$205.00 to the clerk of this court on or before June 13, 2016. See Tex. R. App. P. 5.
If appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                         PER CURIAM